Citation Nr: 1047627	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  09-35 437	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of pension 
benefits in the amount of $10,235.00, to include the validity of 
indebtedness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1942 to January 
1946.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2008 decision of the Committee on Waivers 
and Compromises (Committee) at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction 
over the case was subsequently transferred to the RO in 
Nashville, Tennessee.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

On October 25, 2010, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
Veteran's authorized representative that the Veteran desires to 
withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, 
through his authorized representative, have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant, through his authorized representative, has 
withdrawn this appeal and, hence, there remains no allegation of 
error of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal.


ORDER

The appeal is dismissed.



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


